DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered.
 
Applicant’s Response Dated November 8, 2022
In the Response dated November 8, 2022, claims 15 and 27 were amended. Claims 15-28 are pending. An action on the merits of claims 15-28 is contained herein.
The rejection of claims 15-21 and 25-26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto) and Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht) in combination is maintained for the reasons of record.
The rejection of claims 22-24 and 27-28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto), and further in view of Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination is maintained for the reasons of record.
The rejection of claims 15-23 and 25-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,624,916 B2. Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht) Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.
The rejection of claims 15-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination Is maintained for the reasons of record.

Rejections Set Forth in the Office Action Dated August 8, 2022
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-21 and 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto) and Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht) in combination.
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive. The independent claims have been amended to recite the nutritional compositions are "adult nutritional compositions". Applicant argues that an ordinary artisan would readily understand that nutritional compositions formulated for adult consumption would lack important nutrients for proper infant development.
The examiner respectfully disagrees.
Regarding applicant’s argument that an adult composition would lack important nutrients for proper infant development, the instant claims recite “the nutritional composition comprising” (emphasis added) a neutral HMO. Thus, the instant composition(s) may include additional elements. As set forth in the last Office Action, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the text "an adult nutritional composition for reducing inflammation in an adult or elderly individual" does not convey a structural difference to the claimed nutritional composition. All of the instant limitations are taught by the combination of Prieto, Stahl, Albrecht, and Fichot. See page 22 of the last Office Action. As evidenced by Stahl and Albrecht, ingredients found in naturally-occurring human breast milk and/or employed in synthetic infant formulas (e.g., HMOs (e.g., 2’-FL, 3’-FL, 3’-SL, and/or 6’-SL), carotenoids, LCPUFA, etc.) may be administered to infants, adults, or elderly individuals. See paragraphs [0056 - 0058] of Stahl and column 9, lines 31-61 of Albrecht. Since the recitation of intended use 1) does not result in a structural difference between the claimed invention and the prior art and 2) the prior art structure is capable of performing the intended use, the prior art meets the claim(s). 
Thus, the rejection is maintained in view of the preponderance of evidence.
Claims 22-24 and 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto et al. US 6,045,854 (Prieto), and further in view of Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination.
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are directed to an “adult” nutritional composition. Applicant contends that omega-3 PUFAs are included in adult formulations in much greater amounts than for infants. Applicant further argues unexpected results. Applicant contends that the instant composition(s) unexpectedly reduce platelet-neutrophil complex (PNC) formation.
The examiner respectfully disagrees.
Applicant’s argument regarding the instant claims being directed to an “adult” composition are not persuasive for the reasons set forth above. If it is applicant’s contention that the instant claims are limited to a certain omega-3 PUFA concentration range, such a range should be recited in the claim(s). However, the examiner notes that the cited prior art teaches a PUFA concentration within the range(s) described on page 12 of the instant specification. See [0055 – 0057].
Applicant’s argument of unexpected results has been fully considered; however, said argument is insufficient to overcome the rejection(s). Applicant’s reference to MPEP 716.02(a) has been fully considered; however, said portion of the MPEP pertains to a rejection of claims to a structurally similar compound. In the instant case, prior art teaches identical neutral HMOs (e.g., 2’-FL, LNnT) as instantly claimed. The cited/claimed HMOs and their properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01. 
Thus, the rejection is maintained in view of the preponderance of evidence.
Claims 15-23 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,624,916 B2. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,471,081 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Prieto et al. US 6,045,854 (Prieto); Stahl et al. US 2012/0177691 A1 (Stahl); Albrecht et al. U.S. Patent No. 7,090,879 (Albrecht); and Fichot et al EP 2 060 257 (Fichot) in combination. 
Applicant's arguments filed November 8, 2022 have been fully considered but they are not persuasive. Applicant argues that the rejections fail to set forth a prima facie case of obviousness against the claims at least because the claims are based on teachings (e.g., reduction of inflammation in an adult) that are not present in the claims of the reference patents or the secondary references, whether alone or in combination. Furthermore, because the claims are based on unexpected results, applicant submits the clams are allowable over the patents and references and requests the double-patenting rejections be withdrawn.
The examiner respectfully disagrees.
Applicant’s remarks regarding inflammation are not germane. Applicant’s argument of unexpected results in not persuasive for the reasons set forth above.
Thus, the rejections are maintained in view of the preponderance of evidence.

Conclusion
Claims 15-28 are pending. Claims 15-28 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/